Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 07/06/2020. Claims 1, 4, and 6 -17 are pending in the case. 

Applicant Response
In Applicant’s response dated 07/06/2020, Applicant amended Claims 1, 15 and 16 , cancelled claim 3 ; and argued against all objections and rejections previously set forth in the Office Action dated 05/08/2020.


Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/10/2020 has been entered.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7-9, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vaittinen et al. (Pub. No.: US 20110283223 A1, Pub. Date: Nov. 17, 2011) in view of Kankainen et al. (Pub No.: US 20110161875, Pub. Date:  Aug. 3, 2017) in further view of Corpet et al. (Pub No.: US 20150169977 A1, Pub. Date: Jun. 18 , 2015) 

Regarding independent claim 1
	Vaittinen teaches a method for automatically updating a marked point of interest in a virtual exploration environment performed in an automatic update system (see Vaittinen: [0036] stating “system 100 saves the POI and the tagged content, and presents to the user most updated content information in the live image view and/or the prerecorded panoramic view, automatically or on demand”), configured as a computer the method comprising: 
receiving, by a user terminal, previously created first image content displayed in a panoramic format in a virtual exploration environment (see Vaittinen: Fig.2, [0029], “The perspective view can be generated by using the camera of the user device to capture by using pre-stored images (e.g., previously captured images or virtual reality images), or a combination of real-time images and pre-stored images (e.g., mixed reality); see also (Fig.4, [0067],  stating that “The image shown in the perspective view can be a real-time image captured using a camera of the UE 101, a pre-stored image that is provided by a service provider and/or stored on the UE 101, or a mixed of real-time images and pre-stored images.”)
selecting, by a user, a desired point on the first image content displayed on a screen of the user terminal using a user interface provided on the screen (see for e.g. Vaittinen: [0036], “the user selects the fourth floor of a department as a POI.” i.e. the 4th floor is the desired point on the perspective view (first image content) that is captured using a camera of the UE 101). See also [0060] describing Use interface 217 of the camera as “user interface 217 can have outputs including a visual component (e.g., a screen), an audio component (e.g., a verbal instructions), a physical component (e.g., vibrations), and other methods of communication. User inputs can include a touch-screen interface, microphone, camera, a scroll-and-click interface, a button interface, etc.”)
marking the desired point on the first image as a specific point to be registered for update after [the desired point is selected] (see for e.g. Vaittinen: [0036], “user selects the fourth floor of a department as a POI.”) and 
updating information data associated with the specific point using the location information corresponding to the specific point (see for e.g. Vaittinen: [0036], “The system 100 saves (registers) the POI and the tagged content, and presents to the user most 
providing update information associated with the specific point to the user that selected the desired point (see Vaittinen: [0036], “The content information may include: (1) a floor plan of the POI, (2) the occupants/shops/facilities located in the POI (e.g., in thumbnail images, animation, audio alerts, etc.), (3) introduction and background content with respect to the occupants/shops/facilities, (4) marketing and sales content with respect to the occupants/shops/facilities, or any other data or information tied to the POI.”)
Vaittinen fails to expressly disclose/teach a method wherein:
capturing, by the user terminal, a 360-degree static image or a 360-degree moving image of the first image content around the selected desired point (see [0029], The perspective view can be generated by using the camera of the user device to capture images of the surrounding area in real-time (e.g., in augmented reality), by using pre-stored images (e.g., previously captured images or virtual reality images i.e. augmented reality image show 360 degree view).
creating a second image content associated with the selected desired point from the captured first image content; 
register/tag a location as a new POI after a user has taken a picture of the location 
However, Kankainen teaches the method wherein: 
capturing, by the user terminal, a 360-degree static image or a 360-degree moving image of the first image content around the selected desired point (see Kankainen: Fig.1, [0027], “the user interface may display a hybrid physical and virtual environment where 3D objects top of a live (e.g., via a camera of the UE 101) or pre-recorded image (e.g., a 360.degree. Panoramic picture) of a corresponding location.”)
creating a second image content associated with the selected desired point from the captured first image content (see Kankainen: Fig.4, [0053], “After the mapping information is selected, the runtime module 305 causes, at least in part, capture of an image of the current mapping display (step 413). As discussed previously, capturing an image when the mapping display is an augmented reality displays includes taking a snapshot of the current view through the viewfinder of the camera. This view represents the geographic area or location associated with the mapping information. If the mapping view is a rendered mapping display (e.g., generated by the application 107 from mapping data), the runtime module 305 captures an image of the current mapping display using, for instance, a screen capture function.”)
	Because both Vaittinen and Kankainen are in the same/similar field of endeavor of providing and utilizing point of interest in a captured image displayed on a user interface of a device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the application, to modify the system, method and medium of Vaittinen to include the method wherein creating a second image content associated with the selected desired point using a user interface provided on the screen to capture a static or a moving image of the first image content associated with the selected point displayed on the screen of the user terminal as taught by Kankainen. One would have been motivated to make such a combination in order to provide users with an efficient portable terminal that have a 
	Vaittinen and Kankainen fails to expressly disclose/teach a method comprising register/tag a location as a new POI after a user has captured a picture of the location. 
	However, Corpet teaches the method comprising register/tag a location as a new POI (see Corpet: Fig.5, [0046], “If no POI listing is found, the server may generate a new POI listing using the information received in the communication from the client device and store the new POI listing in the POI data repository. According to some aspects, before storing the new POI listing in the POI data repository, the server may put the new POI listing in a queue for review by a system administrator.” i.e. the new POI is registered and updated in the repository ), the user after a user has captured a picture of the location (see Corpet: Fig.5, [0044], “a user on a client device (e.g., a camera or a smart phone) captures an image associated with a point of interest (POI). The point of interest may be a business (e.g., a retail store, a restaurant, a doctor's office), a landmark (e.g., a museum, a neighborhood, etc.), or any other location that may be of interest to the user, other users, or the system. The image may be of the outside of the point of interest (e.g., a storefront or plaque in front of a landmark), a business card, the interior of a point of interest, or any other image associated with the point of interest”)
	Because both Vaittinen and Kankainen in view of Corpet are in the same/similar field of endeavor of selecting and updating point of interest or specific point on an image displayed on a user device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the application, to modify the system, method and medium of Vaittinen and Kankainen to include the a method comprising registering/tagging a location as a Corpet. One would have been motivated to make such a combination in order to provide a robust and accurate point of interest (POI) data repository may improve the performance, functionality, and usability of the various applications that use a point of interest data repository.(see Corpet , [0004]).

Regarding Claim 4,
	Vaittinen in view of Kankainen and Corpet teaches all the limitations of Claim 1. Vaittinen in view of Kankainen and Corpet further teaches that updating comprises updating information data included in the virtual exploration environment of the specific point (see Vaittinen: [0036], “The system 100 saves (registers) the POI and the tagged content, and presents to the user most updated content information in the live image view and/or the prerecorded panoramic view, automatically or on demand. …The content information includes live media, stored media, metadata associated with media, text information, and location information of other user devices, mapping data, geo-tagged data, or a combination thereof. ”);

Regarding Claim 7,
	Vaittinen in view of Kankainen and Corpet teaches all the limitations of Claim 1. Vaittinen in view of Kankainen and Corpet further teaches updating information associated with users that mark the same point as the specific point or a point adjacent to the specific point (see Vaittinen: [0036], “The system 100 saves (registers) the POI and the tagged content, and presents to the user most updated content information in the live image view and/or the prerecorded panoramic view, automatically or on demand. …The content information includes 
Regarding Claim 8,
	Vaittinen in view of Kankainen and Corpet teaches all the limitations of Claim 1. Vaittinen in view of Kankainen and Corpet further teaches updating tagging information associated with the location information corresponding to the specific point (see Corpet:  Fig. 3, [0026], “image 300 of a storefront, other images used to update a POI data repository may include images of a business card, images of an advertisement, images of the interior of a point of interest (e.g., the interior of a business), or any other image associated with a point of interest. Additionally, in some aspects, more than one image associated with the point of interest may be captured and used to update a POI listing in the POI data repository. For example, the images may include one or more images of a storefront, one or more images of the interior of the point of interest, one or more images of a business card, or a combination of these images. Once the user captures the one or more images, the one or more images may be transmitted to a system where it may be analyzed and used to update a point of interest (POI) data repository”)

Regarding Claim 9,
	Vaittinen in view of Kankainen and Corpet teaches all the limitations of Claim 1. Vaittinen in view of Kankainen and Corpet further teaches that updating advertising content set with respect to the location information corresponding to the specific point (See Vaittinen:  [0036], “content information may include marketing and sales content with respect to the occupants / shops /facilities, or any other data or information tied to the POI.”). 
	The Examiner further notes that the character of the information displayed (in this case “Advertising content”) is non-functional descriptive material and is not functionally involved in the steps recited. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

Regarding Claim 12,
	Vaittinen in view of Kankainen and Corpet teaches all the limitations of Claim 1. Vaittinen in view of Kankainen and Corpet further teaches that rendering the update information associated with the specific point and representing the rendered update information on a virtual exploration environment of the specific point as virtual reality content (see Vaittinen: Fig.1, [0036], “The system 100 saves the POI and the tagged content, and presents to the user most updated content information in the live image view and/or the prerecorded panoramic view, automatically or on demand.” i.e. the update POI image is displayed as a virtual reality model”) 

Regarding Claim 13,
	Vaittinen in view of Kankainen and Corpet teaches all the limitations of Claim 1. Vaittinen in view of Kankainen and Corpet further teaches that the method of providing a virtual space allowing users to share data with respect to the specific point (see Vaittinen 

Regarding independent Claim 15 and 16,
Claim 15 is directed to a non-transitory computer-readable medium claim and Claim 16 is directed to a system claim and both claims appears to have similar claim limitation as Claim 1 and are rejected under the same rationale. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vaittinen in view of  Kankainen and Corpet as applied to claims 1, 4, 7-9, 12-13, and 15-16 above, and further in view of Williamson et al., (Pub. No.: US 20100325194 A1, Pub. Date: May 20, 2010).

Regarding claim 6,
	Vaittinen - Kankainen and Corpet teaches all the limitations of Claim 1. Vaittinen in view of Kankainen and Corpet fails to expressly disclose/teach a method wherein: updating push information associated with the location information corresponding to the specific point.
However, Williamson discloses the method of updating push information associated with location information corresponding to the specific point (see Williamson: Fig.6, [0122],  602"). Williamson describes in [0022] how a push-based location update mechanism works.
Because Vaittinen in view of  Kankainen - Corpet and Williamson address the same/similar issue of updating location information (for e.g. POI information ) using a push notification, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the application, to modify the system, method and medium of Vaittinen - Kankainen and Corpet to include: updating push information associated with location information corresponding to the specific point as taught by Williamson. One would have been motivated to make such a combination in order to provide users efficient and accurate location information update mechanism to update (See Williamson [0022])

Claims 10,14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Vaittinen in view of Kankainen and Corpet  as applied to claims 1, 4, 7-9, 12-13, and 15-16 above, and further in view of Wang et.al. (Pub. No.: US 20140256357 A1, Pub. Date: September 11, 2014)

Regarding claim 10,
	Vaittinen - Kankainen and Corpet teaches all the limitations of Claim 1.Vaittinen  in view of Kankainen and Corpet  fails to expressly disclose/teach a method wherein: providing an alarm about update information associated with the specific point.
Wang discloses the method of providing an alarm about the update information associated with the specific point (see Wang: [0102], “a POI alert is triggered when the user device 110 moves within a configured range of a POI… the POI alert application 115 may use the alert internally or may provide an audible alert, a vibration, a visible alert, such as showing the POI details on the display of the user device, an e-mail, or any other configurable alerting procedure 0037, POI alert application may provide an audible alert, a vibration alert, and display a visual notification of the alarm on a user interface of the user device.”)
	Because Vaittinen - Kankainen - Corpet and Wang address the same/similar issue of providing an alarm message when updating location information (for e.g. POI information), accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the application, to modify the system, method and medium of Vaittinen - Kankainen and Corpet to include: updating push information associated with location information corresponding to the specific point as taught by Wang. One would have been motivated to make such a combination in order to allow users notify users with any change or update that occurs with regards to the point of interest (POI) information immediately and without additional effort or action.

Regarding claim 14,
	Vaittinen in view of Kankainen and Corpet teaches all the limitations of Claim 14.
Vaittinen in view of Kankainen and Corpet fails to expressly disclose/teach a method wherein: providing an alarm to at least a portion of the users that mark the specific point in response to uploading of the data through the virtual space.
	However, Wang discloses the method of providing an alarm to at least a portion of the users that mark the specific point in response to uploading of the data through the virtual space (see [0037], “POI alert application may provide an audible alert, a vibration alert, and display a visual notification of the alarm on a user interface of the user device.”). See also [0102] stating that “POI alert is triggered when the user device 110 moves within a configured range of a POI.” 
	Because Vaittinen and Kankainen  in view of Corpet and Wang address the same/similar issue of providing an alarm message when updating location information (for e.g. POI information ) ,accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the application, to modify the system, method and medium of Vaittinen in view of Vaittinen and Kankainen  in view of Corpet to include: providing an alarm to at least a portion of the users that mark the specific point in response to uploading of the data through the virtual space as taught by Wang. One would have been motivated to make such a combination in order to allow users notify users with any change or update that occurs with regards to the point of interest (POI) information immediately and without additional effort or action.

Regarding Claim 17,
Claim 17 is directed to a system claim which has similar scope limitation as Claim 10 and is rejected under the same rationale.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Vaittinen in view of  Kankainen and Corpet  as applied to claims 1, 3-4, 7-9, 12-13 and 15-16 above, and further in view of Lehtiniemi et al., U.S. Patent Publication US 20140019867 A1 published on January 16, 2014.          

Regarding Claim 11,
	Vaittinen - Kankainen and Corpet teaches all the limitations of Claim 1.
Vaittinen in view Kankainen and Corpet fails to expressly disclose/teach a method wherein: applying update information associated with the specific point to a personal album of the user.                     
However, Lehtiniemi teaches applying update information associated with the specific point to a personal album of the user (See Figure 1, [0024], system 100 causes a substantially automatic inspection of the user's media gallery [album] or personal media storage for one or more media items captured before and/or after the marked media item.). 
	Because Vaittinen - Kankainen - Corpet in view of Lehtiniemi address the same/similar issue of managing a point of interest, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the application, to modify the system, method and medium of Vaittinen in view of Kankainen and Corpet to include: applying update information associated with the specific point to a personal album of the user as taught by Lehtiniemi. One would have been motivated to make such a combination in order to allow users save any change to POI location to user album or folder for easy access and reuse of the saved POI information.



Response to Arguments

Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.
                                                                                                                                                                                           
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20140301645 A1
Mattila; Ville-Veikko 
Method and Apparatus for Mapping a Point Of Interest Based on User-Captured Images
US 20140040761 A1
Liu; Jia
Providing an Update Associated with A User-Created Point Of Interest
US 20120203460 Al
Chae-Guk CHO
Method for Providing POI Information For Mobile Terminal and apparatus Thereof


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Z.W.S./Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177